                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA             :

     v.                              :     Criminal No. DKC 04-160

JOHN PROCTOR                         :

                              MEMORANDUM OPINION

     Presently pending and ready for resolution is a motion filed

by John Proctor to Reduce Sentence pursuant to the First Step Act,

Section 404.    ECF No. 127.       Mr. Proctor pled guilty to two counts

of a four count indictment in 2005.            Those counts were:       count

two, possession with intent to distribute 50 grams or more of crack

cocaine in violation of 21 U.S.C. § 841(a)(1), and count four,

possession of a firearm by a convicted felon in violation of 18

U.S.C. § 922(g).     Due to his prior felony drug conviction and the

government’s notice pursuant to 21 U.S.C. § 851, he was subject to

a mandatory minimum sentence of 240 months on the drug count.              He

was initially sentenced to 324 months imprisonment, concurrent, on

the two counts.      On January 19, 2011, his sentence was reduced to

292 months, concurrent, pursuant to 18 U.S.C. § 3582(c)(2).                He

currently has an appeal pending in the United States Court of

Appeals for the Fourth Circuit, from the denial of his motion

pursuant   to   18   U.S.C.    §   2255,   concerning   whether   the   prior

conviction for assault with intent to avoid lawful apprehension

qualifies as a categorial violent felony for purposes of 18 U.S.C.
§   924(e)(2)(B)(i),   involved     in   count   four.        If   ultimately

successful, he might no longer qualify as an armed career criminal,

and the maximum sentence for count four would be reduced to ten

years.

      Mr. Proctor initially filed his First Step Act motion on

September 13, 2019. The Government responded in opposition on

October 18, 2019, and Defendant replied on November 3, 2019.              He

has filed two letters since, one on November 20, and another on

April 1, 2020.     For the following reasons, Mr. Proctor’s motion

for a reduced sentence will be granted, but his request for

immediate release will be denied.

      To be eligible for consideration under the First Step Act of

2018, Pub. L. No. 115-391, §404, 132 Stat. 5194, a defendant must

have been sentenced for a “covered offense.”                United States v.

Wirsing, 953 F.3d 175 (4th Cir. 2019), United States v. Gravatt, -

-- F.3d.---, 2020 WL 1327200 (4th Cir. March 23, 2020).            A “covered

offense” as defined in the statute is “a violation of a Federal

criminal statute, the statutory penalties for which were modified

by section 2 or 3 of the Fair Sentencing Act of 2010, that was

committed before August 3, 2010.”           18 U.S.C. § 3582(c)(1)(B) is

the appropriate vehicle for seeking First Step Act relief.                If

discretionary relief is granted, it is through a limited sentence

modification, and not a plenary resentencing.               The court still

considers   the   factors   in   3553(a),    along   with    post-sentencing

                                     2
behavior.     United States v. Mack, No. CR PJM 09-00247, 2019 WL

7037961, at *3 (D.Md. Dec. 20, 2019).

      The Government’s first opposition to Mr. Proctor’s motion was

filed before Wirsing was decided and thus improperly argues that

he is not eligible for consideration.              His conviction on count

two, under 21 U.S.C. § 841(a)(1), makes him eligible.                     He was

sentenced pursuant to 21 U.S.C. § 841(b)(1)(A)(iii), with the prior

conviction enhancement.       At the time, the sentencing range was 20

years to life.    Now, a conviction on a charge involving 50 grams

or more of cocaine base would fall within § 841(b)(2)(B)(iii), and

with the § 851 enhancement, results in a sentencing range of 10

years to life.    The guidelines would not be further changed.

      Although Mr. Proctor pled guilty to possession with intent to

distribute in count two, the facts entailed conduct over several

years and acknowledged the purchase and distribution of more than

1.5 kilograms of cocaine base.              A search of his residence on

August 21,    2003,   led    to   the   recovery    of       four   firearms   and

ammunition.     His adult criminal history dates to age 18, with

convictions for drug possession and distribution, assault, and

carrying a pistol without a license.               The offense conduct was

serious, and Judge Titus properly concluded that he posed a

significant risk to the community.

      Mr. Proctor has been incarcerated for nearly 16 years.                     He

has   no   disciplinary     infractions     and   has    a    satisfactory     work

                                        3
performance.     He has completed various courses, including drug

education,     stress      management,        anger     management,       conflict

resolution,     and   victim    impact       counseling,    taken     classes    in

driver’s education, automotive mechanics, dealership licensing,

public speaking, investing, Hebrew, problem solving, understanding

unconscious bias, and decision making.                He has also strengthened

his family ties, particularly with his daughter.

        His plans upon release include working with individuals with

disabilities.     He can work at a family owned deli.                (These plans

appear to mirror his activities prior to this incarceration.)

        In his initial motion papers, Mr. Proctor sought a reduction

to 240 months, purportedly making him eligible for release in April

2021.     He now seeks immediate release due to the ongoing health

crisis and his own “serious health challenges.”                ECF No. 134.      He

is   incarcerated     at   CI   Rivers       in   Winton,   North    Carolina,   a

contracted     correctional      institution        operated    by    a   private

corporation, and contends that it is only a matter of time before

the virus reaches that facility.

        The Government responded to Mr. Proctor’s recent letter.                ECF

No. 135.     It acknowledges that he is eligible for consideration

but argues that he is not deserving of relief.               First, as already

noted, the guidelines are unaltered.                  Second, the quantity of

cocaine base involved was more than 1.5 kilograms.                    Third, his

criminal activity involved both drugs and guns, and his prior

                                         4
criminal    history       includes    convictions        for   drug    distribution,

carrying a firearm without a license, and assault with the intent

to avoid lawful apprehension.                  The Government argues that Mr.

Proctor     has    not    shown   how     the     COVID    outbreak     presents    a

significant, or specific, risk to himself, or that any exposure

cannot be handled in the federal facility.                     The Government also

takes    issue     with   the   suggestion       that    Mr.   Proctor’s    proposed

residence     is     suitable,       or   that    home     confinement     is    even

appropriate.       Finally, the letter points out that the situation

addressed by Judge Blake in United States v. Collins, CCB 10-336,

was very different than Mr. Proctor’s.

        The current pandemic state of emergency is of great concern

to the entire country, and the court understands the increased

anxiety of those who are incarcerated. Immediate release, however,

is not a panacea and may even present greater risks, to the

defendant, to others in the criminal justice system, and to the

community.        Normally, significant pre-release planning precedes

ultimate return to the community, particularly for someone who has

spent a significant amount of time incarcerated.                      (Judge Blake’s

decision to reduce a sentence for someone already in Volunteers of

America to home detention did not preclude that planning.)                      While

it is laudable that Ms. Thomas would agree to drive to North

Carolina to pick up Mr. Proctor, that trip itself would require

her, and then the two of them, to travel great distances.                       It is

                                           5
not even clear that she would be permitted to enter the facility,

where currently no in-person visits are occurring, and inmates are

restricted     in    their     own    movements       within      the   facility.

Coordinating with our probation office to begin supervision, with

or without electronic monitoring, entails contact of some form

with Mr. Proctor, and may require the probation officer to visit

the proposed place of residence.             There is no indication of his

planned source of medical care should he need it.                 This is simply

not the time to engage in that type of hurried, and unstructured,

release planning that immediate release would require.                  Thus, the

court rejects the argument in the latest letter that the COVID 19

crisis justifies a reduction to immediate release.

     On the other hand, the sentencing landscape has changed in

the years since Mr. Proctor’s initial sentencing.                         While he

obtained a reduction due to guideline changes, he is deserving of

additional reduction.        His initial sentence of 27 years was itself

probably below properly calculated guidelines, but nevertheless

significant.        The   reduction    by    nearly    3   years    for    reduced

guidelines   reflected       the   growing    concern      over   sentences    for

cocaine base.       Now, with the Fair Sentencing Act, and the First

Step Act, additional reductions are taking place to reflect the

statutory changes in drug sentencing.             The Government correctly

argues that a person in Mr. Proctor’s situation is not entitled to

further reduction, but the court should not ignore changes in the

                                       6
landscape.   Considering the § 3553 factors, and in light of his

post-sentencing conduct, a sentence of 240 months, concurrent, on

the two counts is appropriate.    The term of supervised release for

count two will also be reduced to 8 years.      An amended judgment

will be entered.


                                           /s/
                                 DEBORAH K. CHASANOW
                                 United States District Judge




                                   7
